ORDER DENYING PETITION FOR REVIEW
This matter comes before the Court of Appeals on a Petition for Review brought by Riquelmer Aydin Martinez, Appellant, appearing pro se. The Appellant appealed an Order dated June 23, 2011, denying Appellant’s request to vacate a June 17, 2009 Order of Adoption issued by the Court, Honorable Danna Runsabove presiding.
Upon review of the Court file, the Orders and Pleadings herein, this Court makes the following findings and Order:
1. The Trial Judge, in her Order affirming the original June 17, 2009 Order of Adoption, found no merit in the Appellant’s Expediated Petition to set aside Order of Adoption.
This Court will not set aside factual determinations of the Tribal Court if such determinations are supported by substantial evidence. Title II CCOJ Section 202.
2. The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law. Title II *284CCOJ Section 202. We find no error of law in the Court’s Order.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review be denied.
2. The Court’s judgment and order is affirmed.